Citation Nr: 0303309	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  01-04 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

The proper evaluation for residuals of a shell fragment wound 
of the left leg for the period prior to September 4, 1992.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Albuquerque, New Mexico, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The veteran has a service-connected 
shell fragment wound of the left leg.  The disability ratings 
assigned for the wound have a long and complicated procedural 
history.

In a September 1970 rating decision, a 10 percent rating was 
awarded for the wound, effective from the time of separation 
from service.  The rating was assigned under Diagnostic Code 
7804, which is used to evaluate tender and painful scars.

In an October 1982 rating decision, the RO reduced the rating 
for the left leg scar from 10 percent to 0 percent, effective 
from January 1, 1983.  In November 1982, the veteran wrote 
that his left leg disability had gotten worse over the years, 
not better.

In an October 1994 rating decision, the RO increased the 
rating for the left leg scar from 0 percent to 10 percent, 
effective from September 4, 1992.

In a February 1996 rating decision, the RO changed the 
description of the wound residuals to injury of the anterior 
muscles of the left leg.  The RO listed both Diagnostic Code 
7804, for a scar, and Diagnostic Code 5312, which is used to 
evaluate injuries of the anterior muscles of the lower leg.  
The RO continued a 10 percent rating for residuals of the 
wound, effective from September 4, 1992.

In August 1998, the Board found that the veteran's November 
1982 statement constituted a notice of disagreement with the 
October 1982 rating decision reducing the rating for the left 
leg scar.  The Board remanded the case to the RO for the 
development of additional evidence and further action on the 
issue of entitlement for a rating in excess of 10 percent for 
the leg wound residuals, to include a scar and muscle injury.

In a July 2000 rating decision, the RO restored the 10 
percent rating for the left leg scar that had previously been 
reduced.  This made the 10 percent rating under Diagnostic 
Code 7804 continuously in effect from August 18, 1970, 
forward.  The RO assigned a separate 20 percent rating under 
Diagnostic Code 5312, for muscle injury due to the leg wound.  
This rating was made effective from September 4, 1992.

In August 2000, the Board found that the veteran had 
withdrawn his appeal for a rating in excess of 30 percent for 
residuals of his left leg wound, including a scar and muscle 
injury.  In December 2000, the Board vacated its August 2000 
decision.  The Board remanded the case for the RO to address 
the issue of entitlement to a separate rating for muscle 
injury of the left leg effective prior to September 4, 1992.

In April 2001, the RO denied entitlement to a separate rating 
for muscle injury of the left leg effective prior to 
September 4, 1992.  The veteran has indicated that he is 
continuing to appeal that issue.

In April 2002, the RO granted entitlement to a total rating 
for compensation purposes based on individual unemployability 
(TDIU), effective January 7, 2002.  The veteran expressed 
disagreement with the effective date, contending that since 
he had last worked in August 2001, the effective date should 
be September 1, 2001.  In a rating decision dated in August 
2002, the RO granted an effective date of August 1, 2001 for 
the grant of TDIU.  This action constituted a full grant of 
the benefit sought.  Therefore that issue is not before the 
Board.  See AB v. Brown, 6 Vet. App. 1993 (a claimant may 
choose to limit his appeal). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A VA examination conducted on August 23, 1982 served as 
an informal claim for an increased rating for residuals of a 
left leg shrapnel.

3.  A moderate disability of Muscle Group XII was first 
factually ascertainable on the date of the VA examination on 
August 23, 1982.

4.  Moderately severe disability of Muscle Group XII was not 
shown prior to September 4, 1992.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left leg muscle 
injury, in addition to the existing 10 percent rating for a 
tender scar, were met effective from August 23, 1982.  
38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 4.56, 4.73, Diagnostic Code 5312 (1997 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains statements from 
the veteran, and all known and available medical records 
pertaining to the condition of the veteran's left leg between 
1970 and 1992.  In May 1999, the veteran wrote that all 
medical treatment records had been provided.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the relevant rating 
decisions, statements of the case (SOCs), supplemental 
statements of the case (SSOCs), and Board decisions and 
remands.  These documents together relate the law and 
regulations that govern the veteran's claim.  These documents 
list the evidence considered and the reasons for the 
determinations made regarding that claim.  In letters sent in 
August 1998 and April 2002, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II. Effective Date for Rating for Muscle Injury

Except as otherwise provided, the effective date of an award 
of an increased rating will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2002).  The 
effective date for the award of an increased rating will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date will be the date of the receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2) (2002).

In this case, the Board must determine the date of the 
veteran's claim for an increased rating for residuals of his 
left leg wound.  The initial 10 percent rating, for a scar, 
was assigned in 1970, and the veteran did not appeal that 
rating.  The veteran had a VA medical examination on August 
23, 1982, and in October 1982 the RO issued the rating 
decision decreasing the rating to 0 percent.

VA regulations at the time of the August 1982 examination 
provided, as they do today, that the date of a VA examination 
would be accepted as the date of claim when the examination 
related to a disability for which service connection had 
previously been established.  38 C.F.R. § 3.157(b)(1).  The 
August 23, 1982 examination related to the service connected 
left leg disability.  Therefore, the Board accepts the date 
of that examination as the date of claim.

It is also necessary to determine the date when it was 
factually ascertainable that an increase in the veteran's 
left leg disability had occurred.  In this case, the increase 
in disability consisted of muscle injury manifestations, in 
addition to the previously noted tender scar.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2002).  VA regulations 
provide, and the Court has emphasized, that evaluation of a 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).

The regulations for evaluating muscle injuries were amended 
effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 (1997) 
(codified at 38 C.F.R. §§ 4.55, 4.56, 4.73).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  Because this appeal 
concerns the proper evaluation prior to the effective date of 
the new regulations, only the old regulations are for 
application.

Under both the old and new versions of the regulations, 
injury of the muscles of the anterior lower leg, Muscle Group 
XII, are rated at 0 percent if slight, 10 percent if 
moderate, 20 percent if moderately severe, and 30 percent if 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5312 (2002).  

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.
38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)
38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)
38 C.F.R. § 4.55 (1997).

In evaluating muscle injury, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2002).  

The criteria for slight disability of muscles include no 
functional results, and no cardinal signs or symptoms of 
muscle disability.  38 C.F.R. § 4.56(d)(1) (2002).  Moderate 
disability of muscles is shown with a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use.  38 C.F.R. § 4.56(d)(2) (2002).  

Moderately severe disability of muscles is shown with a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, and evidence of 
inability to keep up with work requirements.  38 C.F.R. 
§ 4.56(d)(3) (2002).

Service medical records document that the veteran sustained a 
fragment wound to his left leg in May 1970.  He was taken to 
an evacuation hospital and debridement and irrigation of the 
wound were performed.  After several days, the wound was 
healing well, the veteran was walking well, and he was 
released to light duty.  Sutures were removed about two weeks 
after the injury, and follow-up continued for another week.

On VA examination in August 1971, the veteran reported 
occasional aching in his left leg.  He stated that he was 
able to participate in sports, and that he was working.  The 
examiner found a normal gait.  There was a scar, with no 
associated muscle hernia, and normal movement and sensation 
in the left foot.  X-rays of the area were negative, showing 
no retained foreign objects.

The claims file does not contain any contemporaneous evidence 
regarding the condition of the veteran's left leg between 
1971 and 1982.  On VA examination in August 1982, the veteran 
reported aching in the area of his left leg wound after 
standing or other activity for a prolonged period, usually 
two hours.  He indicated that he currently worked for a state 
government as a service officer.  He also reported some 
numbness and throbbing of the area after prolonged standing.  
The examiner noted a scar with some depression.  The examiner 
noted that the veteran's left leg symptoms limited him 
occupationally in that they made him unable to do heavy 
labor.

In November 1982, the veteran wrote that his wound produced a 
daily ache that ran down the front of his shin.

The claims file does not contain any contemporaneous evidence 
regarding the condition of the veteran's left leg between 
1982 and 1992.  VA outpatient treatment notes from September 
1992 reflect that the veteran reported increasing pain in his 
left lower leg.  He stated that he could hardly operate a 
clutch on a car anymore.  He indicated that the pain kept him 
awake.  The examiner noted mild tenderness in the wound area.  
He was seen for continuing symptoms in March 1993 through 
July 1993.  He was treated with medication, physical therapy, 
and a TENS unit.

In a February 1993 claim for an increased rating, the veteran 
asserted that his left leg disability had worsened, and that 
he had diminished function in the affected muscle group.

On VA examination in September 1993, the veteran reported a 
history of pain in his left lower leg since the shrapnel 
wound in 1970.  He indicated that the area had been 
especially painful in the most recent two years.  He reported 
having constant pain, described as 3 on a scale of 1 to 10, 
and pain increased to 5 or 6 with exertion.  He stated that 
he used a TENS unit.  He reported weakness in the leg, which 
he noticed with running, squatting, kneeling, or prolonged 
walking.  He stated that he had a tingling sensation in the 
wound area at night.  The examiner noted scarring and 
tenderness at the wound site.

In May 1994, the veteran wrote that he could no longer drive 
a vehicle with a clutch.  He reported that his left leg had 
constant pain that was more severe after moderate use, and at 
night.  Statements and medical records dated since May 1994 
show left leg symptoms consistent with those shown in 1992 
and 1993.

The report of the August 1971 VA examination, with complaints 
of no more than occasional aching, and no examination 
findings of impairment, does not support a compensable rating 
for muscle injury.  The August 1982 examination and the 
November 1982 statement from the veteran provide evidence of 
pain in the leg following activity, a fatigue-pain that is 
one of the cardinal signs and symptoms of muscle disability.  
The combined evidence provided by those records made it 
factually ascertainable that moderate muscle disability was 
present, and a 10 percent rating for muscle injury was 
warranted.  Thus, the increase in disability was factually 
ascertainable as of November 9, 1982, the same date that the 
claim was received.  The Board finds that the record supports 
a 10 percent rating for muscle injury effective from November 
9, 1982.  That rating is warranted in addition to the 10 
percent rating for a tender scar.

The 1982 evidence shows fatigue-pain, but does not show other 
cardinal signs or symptoms of muscle disability.  There was 
no evidence of unemployability, and the record shows that the 
veteran's wound did not require prolonged hospitalization, or 
involve infection or sloughing of soft body parts.  There was 
also no intramuscular cicatrization.  The scar was described 
on the August 1982 examination as superficial.  It also does 
not appear that there was evidence of marked or moderately 
severe loss of strength inasmuch as the veteran was able to 
stand for two hours before experiencing pain, and was able to 
engage in tennis and running (albeit with some aching).

Thus, the evidence as of that time does not form a basis for 
a 20 percent rating for muscle injury.  Evidence received in 
1992, 1993, and thereafter, shows increased left leg pain and 
impairment that warrant the 20 percent rating for muscle 
injury that has been assigned effective from September 4, 
1992.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates in mind.  The veteran's left leg disability did not 
necessitate frequent periods of hospitalization.  Although it 
limits his endurance for weightbearing activities, the 
disability does not produce marked interference with his 
employment.  The left leg disability did not present an 
exceptional or unusual disability picture that warrants 
referral to the appropriate official for an extraschedular 
rating.

In sum the Board finds that the date of the VA examination, 
August 23, 1982, was the date of the informal claim for 
increase, and that the increase was first factually 
ascertainable on that date.


ORDER

The proper evaluation for a shell fragment wound of the left 
leg for the period prior to September 4, 1992, consists of a 
10 percent rating for left leg muscle injury, in addition to 
the existing 10 percent rating for a tender scar, effective 
August 23, 1982; and a 10 percent evaluation for tender scar 
alone prior to August 23, 1982.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating 
the form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In 
the meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

